Exhibit 10.1

 

[g160271ke01i001.jpg]

 

REVOLVING CREDIT AGREEMENT

 

This Revolving Credit Agreement (the “Agreement”) is made and entered into by
and between the undersigned borrower (the “Borrower”) and the undersigned bank
(the “Bank”) as of the date set forth on the last page of this Agreement.

 

ARTICLE I. LOANS

 

1.1 Revolving Credit Loans. From time to time prior to JUNE 30, 2011 (the
“Maturity Date”) or the earlier termination hereof, the Borrower may borrow from
the Bank for working capital purposes up to the aggregate principal amount
outstanding at any one time of the lesser of (i) $ 5,000,000.00 (the “Loan
Amount”), less letters of credit issued by the Bank, or (ii) if applicable, the
Borrowing Base (defined below). All revolving loans hereunder will be evidenced
by a single promissory note of the Borrower payable to the order of the Bank in
the principal amount of the Loan Amount (the “Note”). Although the Note will be
expressed to be payable in the full Loan Amount, the Borrower will be obligated
to pay only the amounts actually disbursed hereunder, together with accrued
interest on the outstanding balance at the rates and on the dates specified
therein and such other charges provided for herein. In the event that the
principal amount outstanding under the Note exceeds the Borrowing Base at any
time, the Borrower will immediately, without request, prepay an amount
sufficient to eliminate such excess.

 

1.2 Borrowing Base. The Borrowing Base, if any, will be as set forth in an
addendum to this Agreement.

 

1.3 Advances After Maturity or In Excess of Maximum Loan Amount. The Bank shall
have no obligation whatsoever, and the Bank has no present intention, to make
any advance after the Maturity Date or which would cause the principal amount
outstanding under this Agreement to exceed the maximum loan amount or any other
limitations on advances stated in this Agreement. Notwithstanding the foregoing,
the Bank may from time to time, in its sole and absolute discretion, agree to
make an advance after the Maturity Date or which would cause the principal
amount of advances outstanding under this Agreement to exceed the maximum loan
amount or any of the other limitations on advances. The Borrower is and shall be
and remain unconditionally liable to the Bank for the amount of all advances,
including, without limitation, advances in excess of the maximum loan amount or
any other limitation on advances and advances made after the Maturity Date.
Immediately upon the Bank’s demand, the Borrower shall pay to the Bank the
amount of any advances made after the Maturity Date or in excess of the maximum
loan amount or any other limitation on advances contained in this Agreement,
together with interest on the principal amount of such excess advances, for so
long as such advances are outstanding, at the highest interest rate from time to
time in effect for such advances. Any such advances shall not be deemed an
extension of this Agreement nor an increase in the maximum loan amount available
for borrowing under this Agreement.

 

1.4 Advances and Paying Procedure. The Bank is authorized and directed to credit
any of the Borrower’s accounts with the Bank (or to the account the Borrower
designates in writing) for all loans made hereunder, and the Bank is authorized
to debit such account or any other account of the Borrower with the Bank for the
amount of any principal, interest or expenses due under the Note or other amount
due hereunder on the due date with respect thereto. If, upon any request by the
Borrower to the Bank to issue a wire transfer, there is an inconsistency between
the name of the recipient of the wire and its identification number as specified
by the Borrower, the Bank may, without liability, transmit the payment via wire
based solely upon the identification number.

 

1.5 Closing Fee. The Borrower will pay the Bank a one-time closing fee of $ n/a
contemporaneously with execution of this Agreement. This fee is in addition to
all other fees, expenses and other amounts due hereunder.

 

1.6 Loan Facility Fee. The Borrower will pay a loan facility fee equal to:

 

o $ n/a per annum, payable annually in advance; (or)

 

o n/a% per annum of the Loan Amount, payable annually in advance; (or)

 

x 0.250% per annum of the difference between the Loan Amount and the actual
daily unpaid principal amount of the Note outstanding from time to time, payable
quarterly, in arrears, on the last business day of each third calendar month,
and at maturity; (or)

 

o n/a% per annum of the actual daily unpaid principal amount of the Note
outstanding from time to time, payable quarterly, in arrears, on the last
business day of each third calendar month, and at maturity.

 

The loan facility fee is payable for the entire period that this Agreement is in
effect, regardless of whether any amounts are outstanding hereunder at any given
time.

 

1.7 Expenses and Attorneys’ Fees. Upon demand, the Borrower will immediately
reimburse the Bank and any participant in the Obligations (defined below)
(“Participant”) for all attorneys’ fees and all other costs, fees and
out-of-pocket disbursements incurred by the Bank or any Participant in
connection with the preparation, execution, delivery, administration, defense
and enforcement of this Agreement or any of the other Loan Documents (defined
below), including attorneys’ fees and all other costs and fees (a) incurred
before or after commencement of litigation or at trial, on appeal or in any
other proceeding, (b) incurred in any bankruptcy proceeding and (c) related to
any waivers or amendments with respect thereto (examples of costs and fees
include but are not limited to fees and costs for: filing, perfecting or
confirming the priority of the Bank’s lien, title searches or insurance,
appraisals, environmental audits and other reviews related to the Borrower, any
collateral or the loans, if requested by the Bank). The Borrower will also
reimburse the Bank and any Participant for all costs of collection, including
all attorneys’ fees, before and after judgment, and the costs of preservation
and/or liquidation of any collateral.

 

1.8 Compensating Balances. The Borrower will maintain on deposit with the Bank
in non-interest bearing accounts average daily collected balances, in excess of
that required to support account activity and other credit facilities extended
to the Borrower by the Bank, an amount at least equal to the sum of (i) $ n/a
and (ii) n/a% of the Loan Amount as computed

 

1

--------------------------------------------------------------------------------


 

on a monthly basis. If the Borrower fails to keep and maintain such balances, it
will pay a deficiency fee, payable within five days after receipt of a statement
therefor calculated on the amount by which the Borrower’s average daily balances
are less than the requirements set forth above, computed at a rate equal to the
rate set forth in the Note.

 

1.9 Conditions to Borrowing. The Bank will not be obligated to make (or continue
to make) advances hereunder unless (i) the Bank has received executed originals
of the Note and all other documents or agreements applicable to the loans
described herein, including but not limited to the documents specified in
Article III (collectively with this Agreement the “Loan Documents”), in form and
content satisfactory to the Bank; (ii) if the loan is secured, the Bank has
received confirmation satisfactoryto it that the Bank has a properly perfected
security interest, mortgage or lien, with the proper priority; (iii) the Bank
has received certified copies of the Borrower’s governance documents and
certification of entity status satisfactoryto the Bank and all other relevant
documents; (iv) the Bank has received a certified copy of a resolution or
authorization in form and content satisfactoryto the Bank authorizing the loan
and all acts contemplated by this Agreement and all related documents, and
confirmation of proper authorization of all guaranties and other acts of third
parties contemplated hereunder; (v) if required by the Bank, the Bank has been
provided with an Opinion of the Borrower’s counsel in form and content
satisfactory to the Bank confirming the matters outlined in Section 2.2 and such
other matters as the Bank requests; (vi) no default exists under this Agreement
or under any other Loan Documents, or under any other agreements by and between
the Borrower and the Bank; and (vii) all proceedings taken in connection with
the transactions contemplated by this Agreement (including any required
environmental assessments), and all instruments, authorizations and other
documents applicable thereto, are satisfactory to the Bank and its counsel.

 

ARTICLE II. WARRANTIES AND COVENANTS

 

While any part of the credit granted to the Borrower under this Agreement or the
other Loan Documents is available or any obligations under any of the Loan
Documents are unpaid or outstanding, the Borrower continuously warrants and
agrees as follows:

 

2.1 Accuracy of Information. All information, certificates or statements given
to the Bank pursuant to this Agreement and the other Loan Documents will be true
and complete when given.

 

2.2 Organization and Authority; Litigation. This Agreement and the other Loan
Documents are the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their terms. The execution,
delivery and performance of this Agreement and all other Loan Documents to which
the Borrower is a party (i) are within the borrower’s power; (ii) have been duly
authorized by all appropriate entity action; (iii) do not require the approval
of any governmental agency; and (iv) will not violate any law, agreement or
restriction by which the Borrower is bound. If the Borrower is not an
individual, the Borrower is validly existing and in good standing under the laws
of its state of organization, has all requisite power and authority and
possesses all licenses necessaryto conduct its business and own its properties.
There is no litigation or administrative proceeding threatened or pending
against the Borrower which would, if adversely determined, have a material
adverse effect on the Borrower’s financial condition or its property.

 

2.3 Existence; Business Activities; Assets; Change of Control. The Borrower will
(i) preserve its existence, rights and franchises; (ii) not make any material
change in the nature or manner of its business activities; (iii) not liquidate,
dissolve, acquire another entity or merge or consolidate with or into another
entity or change its form of organization; (iv) not amend its organizational
documents in any manner that may conflict with any term or condition of the Loan
Documents; and (v) not sell, lease, transfer or otherwise dispose of all or
substantially all of its assets. Other than the transfer to a trust beneficially
controlled by the transferor, no event shall occur which causes or results in a
transfer of majority ownership of the Borrower while any Obligations are
outstanding or while the Bank has any obligation to provide funding to the
Borrower.

 

2.4 Use of Proceeds; Margin Stock; Speculation. Advances by the Bank hereunder
will be used exclusively by the Borrower for working capital and other regular
and valid purposes. The Borrower will not, without the prior written consent of
the Bank, redeem, purchase, or retire any of the capital stock or declare or pay
any dividends, or make any other payments or distributions of a similar type or
nature including withdrawal distributions. The Borrower will not use any of the
loan proceeds to purchase or carry “margin” stock (as defined in Regulation U of
the Board of Governors of the Federal Reserve System). No part of any of the
proceeds will be used for speculative investment purposes, including, without
limitation, speculating or hedging in the commodities and/or futures market.

 

2.5 EnvironmentalMatters. Except as disclosed in a written schedule attached to
this Agreement (if no schedule is attached, there are no exceptions), there
exists no uncorrected violation by the Borrower of any federal, state or local
laws (including statutes, regulations, ordinances or other governmental
restrictions and requirements) relating to the discharge of air pollutants,
water pollutants or process waste water or otherwise relating to the environment
or Hazardous Substances as hereinafterdefined, whether such laws currently exist
or are enacted in the future (collectively “EnvironmentalLaws”). The term
“Hazardous Substances” will mean any hazardous or toxic wastes, chemicals or
other substances, the generation, possession or existence of which is prohibited
or governed by any Environmental Laws. The Borrower is not subject to any
judgment, decree, order or citation, or a party to (or threatened with) any
litigation or administrative proceeding, which asserts that the Borrower (i) has
violated any Environmental Laws; (ii) is required to clean up, remove or take
remedial or other action with respect to any Hazardous Substances (collectively
“Remedial Action”);or (iii) is required to pay all or a portion of the cost of
any Remedial Action, as a potentially responsible party. Except as disclosed on
the Borrower’s environmental questionnaire provided to the Bank, there are not
now, nor to the Borrower’s knowledge after reasonable investigation have there
ever been, any Hazardous Substances (or tanks or other facilities for the
storage of Hazardous Substances) stored, deposited, recycled or disposed of on,
under or at any real estate owned or occupied by the Borrower during the periods
that the Borrower owned or occupied such real estate, which if present on the
real estate or in soils or ground water, could require Remedial Action. To the
Borrower’s knowledge, there are no proposed or pending changes in Environmental
Laws which would adversely affect the Borrower or its business, and there are no
conditions existing currently or likely to exist while the Loan Documents are in
effect which would subject the Borrower to Remedial Action or other liability.
The Borrower currently complies with and will continue to timely comply with all
applicable Environmental Laws; and will provide the Bank, immediately upon
receipt, copies of any correspondence, notice, complaint, order or other
document from any source asserting or alleging any circumstance or condition
which requires or may require a financial contribution by the Borrower or
Remedial Action or other response by or on the part of the Borrower under
Environmental Laws, or which seeks damages or civil, criminal or punitive
penalties from the Borrower for an alleged violation of Environmental Laws.

 

2

--------------------------------------------------------------------------------


 

2.6 Compliance with Laws. The Borrower has complied with all laws applicable to
its business and its properties, and has all permits, licenses and approvals
required by such laws, copies of which have been provided to the Bank.

 

2.7 Restriction on Indebtedness. The Borrower will not create, incur, assume or
have outstanding any indebtedness for borrowed money (including capitalized
leases) except (i) any indebtedness owing to the Bank and its affiliates, and
(ii) any other indebtedness outstanding on the date hereof, and shown on the
Borrower’s financial statements delivered to the Bank prior to the date hereof,
provided that such other indebtedness will not be increased.

 

2.8 Restriction on Liens. The Borrower will not create, incur, assume or permit
to exist any mortgage, pledge, encumbrance or other lien or levy upon or
security interest in any of the Borrower’s property now owned or
hereafteracquired, except (i) taxes and assessments which are either not
delinquent or which are being contested in good faith with adequate reserves
provided; (ii) easements, restrictions and minor title irregularities which do
not, as a practical matter, have an adverse effect upon the ownership and use of
the affected property; (iii) liens in favor of the Bank and its affiliates; and
(iv) other liens disclosed in writing to the Bank prior to the date hereof.

 

2.9 Restriction on Contingent Liabilities. The Borrower will not guarantee or
become a surety or otherwise contingently liable for any obligations of others,
except pursuant to the deposit and collection of checks and similar matters in
the ordinary course of business.

 

2.10 Insurance. The Borrower will maintain insurance to such extent, covering
such risks and with such insurers as is usual and customary for businesses
operating similar properties, and as is satisfactory to the Bank, including
insurance for fire and other risks insured against by extended coverage, public
liability insurance and workers’ compensation insurance; and will designate the
Bank as loss payee with a “Lender’s Loss Payable” endorsement on any casualty
policies and take such other action as the Bank may reasonably request to ensure
that the Bank will receive (subject to no other interests) the insurance
proceeds on the Bank’s collateral.

 

2.11 Taxes and Other Liabilities. The Borrower will pay and discharge, when due,
all of its taxes, assessments and other liabilities, except when the payment
thereof is being contested in good faith by appropriate procedures which will
avoid foreclosure of liens securing such items, and with adequate reserves
provided therefor.

 

2.12 Financial Statements and Reporting. The financial statements and other
information previously provided to the Bank or provided to the Bank in the
future are or will be complete and accurate and prepared in accordance with
generally accepted accounting principles. There has been no material adverse
change in the Borrower’s financial condition since such information was provided
to the Bank. The Borrower will (i) maintain accounting records in accordance
with generally recognized and accepted principles of accounting consistently
applied throughout the accounting periods involved; (ii) provide the Bank with
such information concerning its business affairs and financial condition
(including insurance coverage) as the Bank may request; and (iii) without
request, provide the Bank with such specific financial statements,
certifications and/or information as may be set forth in an addendum to this
Agreement.

 

2.13 Inspection of Properties and Records; Fiscal Year. The Borrower will permit
representatives of the Bank to visit and inspect any of the properties and
examine any of the books and records of the Borrower at any reasonable time and
as often as the Bank may reasonably desire. The Borrower will not change its
fiscal year.

 

2.14 Financial Status. Financial Covenants, if any, will be as set forth in an
addendum to this Agreement.

 

2.15 Paid-In-Full Period. o If checked here, all revolving loans under this
Agreement and the Note must be paid in full for a period of at least n/a
consecutive days during each fiscal year.

 

ARTICLE III. COLLATERAL AND GUARANTIES

 

3.1 Collateral. This Agreement and the Note are secured by any and all security
interests, pledges, mortgages/deeds of trust (except any mortgage/deed of trust
expressly limited by its terms to a specific obligation of Borrower to Bank) or
liens now or hereafter in existence granted to the Bank to secure indebtedness
of the Borrower to the Bank, including without limitation as described in the
following documents:

 

o Real Estate Mortgage(s)/Deed(s) of Trust dated
                                                                                   
covering real estate located at

                                                      

o Security Agreement(s) dated
                                                                                                                                                                    

o Possessory Collateral Pledge Agreement(s) dated
                                                                                                                                   

o Other
                                                                                                                                                                                                         

 

3.2 Guaranties. This Agreement and the Note are guarantied by each and every
guaranty now or hereafter in existence guarantying the indebtedness of the
Borrower to the Bank (except for any guaranty expressly limited by its terms to
a specific separate obligation of Borrower to the Bank) including, without
limitation, the following:
                                                                                                      

 

 

 

3

--------------------------------------------------------------------------------


 

3.3 Credit Balances; Setoff. As additional security for the payment of the
obligations described in the Loan Documents and any other obligations of the
Borrower to the Bank of any nature whatsoever (collectively the “Obligations”),
the Borrower hereby grants to the Bank a security interest in, a lien on and an
express contractual right to set off against all depository account balances,
cash and any other property of the Borrower now or hereafter in the possession
of the Bank and the right to refuse to allow withdrawals from any account
(collectively “Setoff”). The Bank may, at any time upon the occurrence of a
default hereunder (notwithstanding any notice requirements or grace/cure periods
under this or other agreements between the Borrower and the Bank) Setoff against
the Obligations whether or not the Obligations (including future installments)
are then due or have been accelerated, all without any advance or
contemporaneous notice or demand of any kind to the Borrower, such notice and
demand being expressly waived.

 

The omission of any reference to an agreement in Sections 3.1 and 3.2 above will
not affect the validity or enforceability thereof. The rights and remedies of
the Bank outlined in this Agreement and the documents identified above are
intended to be cumulative.

 

ARTICLE IV. DEFAULTS

 

4.1 Defaults. Notwithstandingany cure periods described below, the Borrowerwill
immediately notify the Bank in writing when the Borrower obtains knowledge of
the occurrence of any default specified below. Regardless of whether the
Borrower has given the required notice, the occurrence of one or more of the
following will constitute a default:

 

(a)   Nonpayment. The Borrower shall fail to pay (i) any interest due on the
Note or any fees, charges, costs or expenses under the Loan Documents by 5 days
after the same becomes due; or (ii) any principal amount of the Note when due.

 

(b)   Nonperformance. The Borrower or any guarantor of Borrower’s Obligations to
the Bank (“Guarantor”) shall fail to perform or observe any agreement, term,
provision, condition, or covenant (other than a default occurring under (a),
(c), (d), (e), (f) or (g) of this Section 4.1) required to be performed or
observed by the Borrower or any Guarantor hereunder or under any other Loan
Document or other agreement with or in favor of the Bank.

 

(c)   Misrepresentation. Any financial information, statement, certificate,
representation or warranty given to the Bank by the Borrower or any Guarantor
(or any of their representatives) in connection with entering into this
Agreement or the other Loan Documents and/or any borrowing thereunder, or
required to be furnished under the terms thereof, shall prove untrue or
misleading in any material respect (as determined by the Bank in the exercise of
its judgment) as of the time when given.

 

(d)   Default on Other Obligations. The Borrower or any Guarantor shall be in
default under the terms of any loan agreement, promissory note, lease,
conditional sale contract or other agreement, document or instrument evidencing,
governing or securing any indebtedness owing by the Borrower or any Guarantor to
the Bank or any indebtedness in excess of $10,000 owing by the Borrower to any
third party, and the period of grace, if any, to cure said default shall have
passed.

 

(e)   Judgments. Any judgment shall be obtained against the Borrower or any
Guarantor which, together with all other outstanding unsatisfied judgments
against the Borrower (or such Guarantor), shall exceed the sum of $10,000 and
shall remain unvacated, unbonded or unstayed for a period of 30 days following
the date of entry thereof.

 

(f)    Inability to Perform; Bankruptcy/Insolvency. (i) The Borrower or any
Guarantor shall die or cease to exist; or (ii) any Guarantor shall attempt to
revoke any guaranty of the Obligations described herein, or any guaranty becomes
unenforceable in whole or in part for any reason; or (iii) any bankruptcy,
insolvency or receivership proceedings, or an assignment for the benefit of
creditors, shall be commenced under any Federal or state law by or against the
Borrower or any Guarantor; or (iv) the Borrower or any Guarantor shall become
the subject of any out-of-court settlement with its creditors; or (v) the
Borrower or any Guarantor is unable or admits in writing its inability to pay
its debts as they mature; or (vi) if the Borrower is a limited liability
company, any member thereof shall withdraw or otherwise become disassociated
from the Borrower.

 

(g)   Adverse Change; Insecurity. (i) There is a material adverse change in the
business, properties, financial condition or affairs of the Borrower or any
Guarantor, or in any collateral securing the Obligations; or (ii) the Bank in
good faith deems itself insecure.

 

4.2 Termination of Loans; Additional Bank Rights. Upon the Maturity Date or the
occurrence of any of the events identified in Section 4.1, the Bank may at any
time (notwithstanding any notice requirements or grace/cure periods under this
or other agreements between the Borrower and the Bank) (i) immediately terminate
its obligation, if any, to make additional loans to the Borrower; (ii) Setoff;
and/or (iii) take such other steps to protect or preserve the Bank’s interest in
any collateral, including without limitation, notifying account debtors to make
payments directly to the Bank, advancing funds to protect any collateral and
insuring collateral at the Borrower’s expense; all without demand or notice of
any kind, all of which are hereby waived.

 

4.3 Acceleration of Obligations. Upon the Maturity Date or the occurrence of any
of the events identified in Sections 4.1(a) through 4.1(e) and 4.1(g), and the
passage of any applicable cure periods, the Bank may at any time thereafter, by
written notice to the Borrower, declare the unpaid principal balance of any
Obligations, together with the interest accrued thereon and other amounts
accrued hereunder and under the other Loan Documents, to be immediately due and
payable; and the unpaid balance will thereupon be due and payable, all without
presentation, demand, protest or further notice of any kind, all of which are
hereby waived, and notwithstanding anything to the contrary contained herein or
in any of the other Loan Documents. Upon the occurrence of any event under
Section 4.1(f), the unpaid principal balance of any Obligations, together with
all interest accrued thereon and other amounts accrued hereunder and under the
other Loan Documents, will thereupon be immediately due and payable, all without
presentation, demand, protest or notice of any kind, all of which are hereby
waived, and notwithstanding anything to the contrary contained herein or in any
of the other Loan Documents. Nothing contained in Section 4.1, Section 4.2 or
this section will limit the Bank’s right to Setoff as provided in Section 3.3 or
otherwise in this Agreement.

 

4

--------------------------------------------------------------------------------


 

4.4 Other Remedies. Nothing in this Article IV is intended to restrict the
Bank’s rights under any of the Loan Documents or at law, and the Bank may
exercise all such rights and remedies as and when they are available.

 

ARTICLE V. OTHER TERMS

 

5.1 Additional Terms; Addendum/Supplements. The warranties, covenants,
conditions and other terms described in this Section and/or in the Addendum
and/or other attached document(s) referenced in this Section are incorporated
into this Agreement:

 

 

 

 

 

 

 

ARTICLE VI. MISCELLANEOUS

 

6.1 Delay; Cumulative Remedies. No delay on the part of the Bank in exercising
any right, power or privilege hereunder or under any of the other Loan Documents
will operate as a waiver thereof, nor will any single or partial exercise of any
right, power or privilege hereunder preclude other or further exercise thereof
or the exercise of any other right, power or privilege. The rights and remedies
herein specified are cumulative and are not exclusive of any rights or remedies
which the Bank would otherwise have.

 

6.2 Relationship to Other Documents. The warranties, covenants and other
obligations of the Borrower (and the rights and remedies of the Bank) that are
outlined in this Agreement and the other Loan Documents are intended to
supplement each other. In the event of any inconsistencies in any of the terms
in the Loan Documents, all terms will be cumulative so as to give the Bank the
most favorable rights set forth in the conflicting documents, except that if
there is a direct conflict between any preprinted terms and specifically
negotiated terms (whether included in an addendum or otherwise), the
specifically negotiated terms will control.

 

6.3 Successors. The rights, options, powers and remedies granted in this
Agreement and the other Loan Documents shall be binding upon the Borrower and
the Bank and their respective successors and assigns, and shall inure to the
benefit of the Borrower and the Bank and the successors and assigns of the Bank,
including without limitation any purchaser of any or all of the rights and
obligations of the Bank under the Note and the other Loan Documents. The
Borrower may not assign its rights or obligations under this Agreement or any
other Loan Documents without the prior written consent of the Bank.

 

6.4 Disclosure. The Bank may, in connection with any sale or potential sale of
all or any interest in the Note and other Loan Documents, disclose any financial
information the Bank may have concerning the Borrower to any purchaser or
potential purchaser. From time to time, the Bank may, in its discretion and
without obligation to the Borrower, any Guarantor or any other third party,
disclose information about the Borrower and this loan to any Guarantor, surety
or other accommodation party. This provision does not obligate the Bank to
supply any information or release the Borrower from its obligation to provide
such information, and the Borrower agrees to keep all Guarantors, sureties or
other accommodation parties advised of its financial condition and other matters
which may be relevant to their obligations to the Bank.

 

6.5 Indemnification. Except for harm arising from the Bank’s willful misconduct,
the Borrower hereby indemnifies and agrees to defend and hold the Bank harmless
from any and all losses, costs, damages, claims and expenses of any kind
suffered by or asserted against the Bank relating to claims by third parties
arising out of the financing provided under the Loan Documents or related to any
collateral (including, without limitation, the Borrower’s failure to perform its
obligations relating to Environmental Matters described in Section 2.5 above).
This indemnification and hold harmless provision will survive the termination of
the Loan Documents and the satisfaction of the Obligations due the Bank.

 

6.6 Notice of Claims Against Bank; Limitation of Certain Damages. In order to
allow the Bank to mitigate any damages to the Borrower from the Bank’s alleged
breach of its duties under the Loan Documents or any other duty, if any, to the
Borrower, the Borrower agrees to give the Bank immediate written notice of any
claim or defense it has against the Bank, whether in tort or contract, relating
to any action or inaction by the Bank under the Loan Documents, or the
transactions related thereto, or of any defense to payment of the Obligations
for any reason. The requirement of providing timely notice to the Bank
represents the parties’ agreed-to standard of performance regarding claims
against the Bank. Notwithstanding any claim that the Borrower may have against
the Bank, and regardless of any notice the Borrower may have given the Bank, the
Bank will not be liable to the Borrower for consequential and/or special damages
arising therefrom, except those damages arising from the Bank’s willful
misconduct.

 

6.7 Notices. Notice of any record shall be deemed delivered when the record has
been (a) deposited in the United States Mail, postage pre-paid, (b) received by
overnight delivery service, (c) received by telex, (d) received by telecopy,
(e) received through the internet, or (f) when personally delivered.

 

6.8 Payments. Payments due under the Note and other Loan Documents will be made
in lawful money of the United States. All payments may be applied by the Bank to
principal, interest and other amounts due under the Loan Documents in any order
which the Bank elects.

 

5

--------------------------------------------------------------------------------


 

6.9 Applicable Law and Jurisdiction; Interpretation; Joint Liability;
Severability. This Agreement and all other Loan Documents will be governed by
and interpreted in accordance with the internal laws of the State of California,
except to the extent superseded by Federal law. THE BORROWER HEREBY CONSENTS TO
THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITUATED IN THE COUNTY
OR FEDERAL JURISDICTION OF THE BANK’S BRANCH WHERE THE LOAN WAS ORIGINATED, AND
WAIVESANY OBJECTION BASED ON FORUM NON CONVENIENS, WITH REGARD TO ANY ACTIONS,
CLAIMS, DISPUTES OR PROCEEDINGS RELATING TO THIS AGREEMENT, THE NOTE, THE
COLLATERAL, ANY OTHER LOAN DOCUMENT, OR ANY TRANSACTIONS ARISING THEREFROM, OR
ENFORCEMENT AND/OR INTERPRETATION OF ANY OF THE FOREGOING. Nothing herein will
affect the Bank’s rights to serve process in any manner permitted by law, or
limit the Bank’s right to bring proceedings against the Borrower in the
competent courts of any other jurisdiction or jurisdictions. This Agreement, the
other Loan Documents and any amendments hereto (regardless of when executed)
will be deemed effective and accepted only upon the Bank’s receipt of the
executed originals thereof. If there is more than one Borrower, the liability of
the Borrowers will be joint and several, and the reference to “Borrower” will be
deemed to refer to all Borrowers. Invalidity of any provision of this Agreement
shall not affect the validity of any other provision.

 

6.10 Copies; Entire Agreement; Modification. The Borrower hereby acknowledges
the receipt of a copy of this Agreement and all other Loan Documents. This
Agreement is a “transferable record” as defined in applicable law relating to
electronic transactions. Therefore, the holder of this Agreement may, on behalf
of Borrower, create a microfilm or optical disk or other electronic image of
this Agreement that is an authoritative copy as defined in such law. The holder
of this Agreement may store the authoritative copy of such Agreement in its
electronic form and then destroy the paper original as part of the holder’s
normal business practices. The holder, on its own behalf, may control and
transfer such authoritative copy as permitted by such law.

 

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING, EXPRESSING CONSIDERATION AND
SIGNED BY THE PARTIES ARE ENFORCEABLE. NO OTHER TERMS OR ORAL PROMISES NOT
CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED. THE TERMS OF THIS
AGREEMENT MAY ONLY BE CHANGED BY ANOTHER WRITTEN AGREEMENT. THIS NOTICE SHALL
ALSO BE EFFECTIVE WITH RESPECT TO ALL OTHER CREDIT AGREEMENTS NOW IN EFFECT
BETWEEN BORROWER AND THE BANK. A MODIFICATION OF ANY OTHER CREDIT AGREEMENTS NOW
IN EFFECT BETWEEN BORROWER AND THE BANK, WHICH OCCURS AFTER RECEIPT BY BORROWER
OF THIS NOTICE, MAY BE MADE ONLY BY ANOTHER WRITTEN INSTRUMENT. ORAL OR IMPLIED
MODIFICATIONS TO SUCH CREDIT AGREEMENTS ARE NOT ENFORCEABLE AND SHOULD NOT BE
RELIED UPON.

 

6.11 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, THE BORROWER AND THE
BANK HEREBY JOINTLY AND SEVERALLYWAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING RELATING TO ANY OF THE LOAN DOCUMENTS, THE OBLIGATIONS
THEREUNDER, ANY COLLATERAL SECURING THE OBLIGATIONS, OR ANY TRANSACTION ARISING
THEREFROM OR CONNECTED THERETO. THE BORROWER AND THE BANK EACH REPRESENTS TO THE
OTHER THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.

 

6.12 Attachments. All documents attached hereto, including any appendices,
schedules, riders, and exhibits to this Agreement, are hereby expressly
incorporated by reference.

 

IN WITNESSWHEREOF, the undersigned have executed this REVOLVING CREDIT AGREEMENT
as of JUNE 30, 2010.

 

(Individual Borrower)

 

SRS Labs, Inc.

 

 

Borrower Name (Organization)

 

 

 

 

 

a

Delaware Corporation

 

 

 

Borrower Name

N/A

 

By

/s/ Ulrich Gottschling

 

 

Name and Title

Ulrich Gottschling CFO

 

 

 

 

 

By

 

Borrower Name

N/A

 

Name and Title

 

 

 

U.S. Bank N.A.,                  

 (Bank)

 

 

 

 

 

 

By

/s/ Ian Baird

 

 

Name and Title

Ian Baird, Vice President

 

Borrower Address:

2909 Daimler Street, Santa Ana, CA 92705

 

 

 

Borrower Telephone No.:

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

[g160271ke03i001.jpg]

 

 

For Bank Use Only

Reviewed by

 

 

 

 

Due JUNE 30, 2011

 

 

 

 

 

Customer # 6517459625

Loan #

 

REVOLVING CREDIT NOTE

 

$ 5,000,000.00

 

 

JUNE 30, 2010

 

FOR VALUE RECEIVED, the undersigned borrower (the “Borrower”), promises to pay
to the order of U.S. BANK N.A. (the “Bank”), the principal sum of FIVE MILLION
AND NO/100 Dollars ($5,000,000.00), payable JUNE 30, 2011 (the “Maturity Date”).

 

Interest.

 

The unpaid principal balance will bear interest at an annual rate described in
the Interest Rate Rider attached to this Note.

 

Payment Schedule.

 

Interest is payable beginning AUGUST 1, 2010, and on the same date of each
consecutive month thereafter (except that if a given month does not have such a
date, the last day of such month), plus a final interest payment with the final
payment of principal.

 

Interest will be computed for the actual number of days principal is unpaid,
using a daily factor obtained by dividing the stated interest rate by 360.

 

Notwithstanding any provision of this Note to the contrary, upon any default or
at any time during the continuation thereof (including failure to pay upon
maturity), the Bank may, at its option and subject to applicable law, increase
the interest rate on this Note to a rate of 5% per annum plus the interest rate
otherwise payable hereunder. Notwithstanding the foregoing and subject to
applicable law, upon the occurrence of a default by the Borrower or any
guarantor involving bankruptcy, insolvency, receivership proceedings or an
assignment for the benefit of creditors, the interest rate on this Note shall
automatically increase to a rate of 5% per annum plus the rate otherwise payable
hereunder.

 

In no event will the interest rate hereunder exceed that permitted by applicable
law. If any interest or other charge is finally determined by a court of
competent jurisdiction to exceed the maximum amount permitted by law, the
interest or charge shall be reduced to the maximum permitted by law, and the
Bank may credit any excess amount previously collected against the balance due
or refund the amount to the Borrower.

 

Subject to applicable law, if any payment is not made on or before its due date,
the Bank may collect a delinquency charge of 5.00% of the unpaid amount.
Collection of the late payment fee shall not be deemed to be a waiver of the
Bank’s right to declare a default hereunder.

 

Without affecting the liability of any Borrower, endorser, surety or guarantor,
the Bank may, without notice, renew or extend the time for payment, accept
partial payments, release or impair any collateral security for the payment of
this Note, or agree not to sue any party liable on it.

 

This Revolving Credit Note constitutes the Note issued under a Revolving Credit
Agreement dated as of the date hereof between the Borrower and the Bank, to
which Agreement reference is hereby made for a statement of the terms and
conditions under which loans evidenced hereby were or may be made and a
description of the terms and conditions upon which the maturity of this Note may
be accelerated, and for a description of the collateral securing this Note.

 

--------------------------------------------------------------------------------


 

This Note is a “transferablerecord” as defined in applicable law relating to
electronic transactions. Therefore, the holder of this Note may, on behalf of
Borrower, create a microfilm or optical disk or other electronic image of this
Note that is an authoritative copy as defined in such law. The holder of this
Note may store the authoritative copy of such Note in its electronic form and
then destroy the paper original as part of the holder’s normal business
practices. The holder, on its own behalf, may control and transfer such
authoritative copy as permitted by such law.

 

All documents attached hereto, including any appendices, schedules, riders, and
exhibits to this Revolving Credit Note, are hereby expressly incorporated by
reference.

 

The Borrower hereby acknowledges the receipt of a copy of this Note.

 

 

(Individual Borrower)

 

SRS Labs, Inc.

 

 

Borrower Name (Organization)

 

 

 

 

 

a

 Delaware Corporation

 

 

 

Borrower Name

N/A

 

By

/s/ Ulrich Gottschling

 

 

Name and Title

Ulrich Gottschling CFO

 

 

 

 

 

By

 

Borrower Name

N/A

 

Name and Title

 

 

--------------------------------------------------------------------------------


 

[g160271ke05i001.jpg]

 

INTEREST RATE RIDER

 

This Rider is made part of the Revolving Credit Note (the “Note”) in the
original amount of $5,000,000.00 by the undersigned borrower (the “Borrower”) in
favor of U.S. BANK N.A. (the “Bank”) as of the date identified below. The
following interest rate description is hereby added to the Note:

 

Interest Rate Options. Interest on each advance hereunder shall accrue at one of
the following per annum rates selected by the Borrower (“n/a” indicates rate
option is not available, but Prime Rate Loan option must always be selected)
(i) upon notice to the Bank, -1.000% plus the prime rate announced by the Bank
from time to time, as and when such rate changes (a “Prime Rate Loan”);
(ii) upon a minimum of two New York Banking Days prior notice, 2.000% plus the
1, 2, 3, 6 or 12 month LIBOR rate quoted by the Bank from Reuters Screen LIBOR01
Page or any successor thereto (which shall be the LIBOR rate in effect two New
York Banking Days prior to commencement of the advance), adjusted for any
reserve requirement and any subsequent costs arising from a change in government
regulation (a “LIBOR Rate Loan”); or (iii) upon notice to the Bank, n/a % plus
the rate, determined solely by the Bank, at which the Bank would be able to
borrow funds of comparable amounts in the Money Markets for a 1, 2, 3, 6 or 12
month period, adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation (a “Money Market Rate Loan”). The
term “New York Banking Day” means any day (other than a Saturday or Sunday) on
which commercial banks are open for business in New York, New York. The term
“Money Markets” refers to one or more wholesale funding markets available to the
Bank, including negotiable certificates of deposit, commercial paper, eurodollar
deposits, bank notes, federal funds, interest rate swaps or others. No LIBOR
Rate Loan or Money Market Rate Loan may extend beyond the maturity of this Note.
In any event, if the Loan Period for a LIBOR Rate Loan or Money Market Rate Loan
should happen to extend beyond the maturity of this Note, such loan must be
prepaid at the time this Note matures. If a LIBOR Rate Loan or Money Market Rate
Loan is prepaid prior to the end of the Loan Period for such loan, whether
voluntarily or because prepayment is required due to the Note maturing or due to
acceleration of this Note upon default or otherwise, the Borrower agrees to pay
all of the Bank’s costs, expenses and Interest Differential (as determined by
the Bank) incurred as a result of such prepayment. The term “Loan Period” means
the period commencing on the advance date of the applicable LIBOR Rate Loan or
Money Market Rate Loan and ending on the numerically corresponding day 1, 2, 3,
6 or 12 months thereafter matching the interest rate term selected by the
Borrower; provided, however, (a) if any Loan Period would otherwise end on a day
which is not a New York Banking Day, then the Loan Period shall end on the next
succeeding New York Banking Day unless the next succeeding New York Banking Day
falls in another calendar month, in which case the Loan Period shall end on the
immediately preceding New York Banking Day; or (b) if any Loan Period begins on
the last New York Banking Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of the Loan
Period), then the Loan Period shall end on the last New York Banking Day of the
calendar month at the end of such Loan Period. The term “Interest Differential”
shall mean that sum equal to the greater of zero or the financial loss incurred
by the Bank resulting from prepayment, calculated as the difference between the
amount of interest the Bank would have earned (from like investments in the
Money Markets as of the first day of the LIBOR Rate Loan or Money Market Rate
Loan) had prepayment not occurred and the interest the Bank will actually earn
(from like investments in the Money Markets as of the date of prepayment) as a
result of the redeployment of funds from the prepayment. Because of the
short-term nature of this facility, the Borrower agrees that the Interest
Differential shall not be discounted to its present value. Any prepayment of a
LIBOR Rate Loan or Money Market Rate Loan shall be in an amount equal to the
remaining entire principal balance of such loan.

 

In the event the Borrower does not timely select another interest rate option at
least two New York Banking Days before the end of the Loan Period for a LIBOR
Rate Loan or Money Market Rate Loan, the Bank may at any time after the end of
the Loan Period convert the LIBOR Rate Loan or Money Market Rate Loan to a Prime
Rate Loan, but until such conversion, the funds advanced under the LIBOR Rate
Loan or Money Market Rate Loan shall continue to accrue interest at the same
rate as the interest rate in effect for such LIBOR Rate Loan or Money Market
Rate Loan prior to the end of the Loan Period.

 

The Bank’s internal records of applicable interest rates shall be determinative
in the absence of manifest error. Each LIBOR Rate Loan and each Money Market
Rate Loan shall be in a minimum principal amount of $100,000.

 

Dated as of:

JUNE 30, 2010

 

 

 

 

 

 

 

SRS Labs, Inc.

(Individual Borrower)

 

Borrower Name (Organization)

 

 

 

 

 

a

Delaware Corporation

 

 

 

Borrower Name

N/A

 

By

/s/ Ulrich Gottschling

 

 

Name and Title

Ulrich Gottschling CFO

 

 

 

 

 

 

By

 

Borrower Name

N/A

 

Name and Title

 

 

--------------------------------------------------------------------------------


 

ADDENDUM TO REVOLVING CREDIT AGREEMENT AND NOTE

 

This Addendum is made part of the Revolving Credit Agreement and Note (the
“Agreement”) made and entered into by and between the undersigned borrower (the
“Borrower”) and the undersigned bank (the “Bank”) as of the date identified
below. The warranties, covenants and other terms described below are hereby
added to the Agreement.

 

Financial Information and Reporting. This provision replaces in its entirety the
provision of the Agreement titled “Financial Information and Reporting”.
Financial terms used herein which are not specifically defined herein shall have
the meanings ascribed to them under generally accepted accounting principles.
For any Borrower who does not have a separate fiscal year end for tax reporting
purposes, the fiscal year will be deemed to be the calendar year. The financial
statements and other information previously provided to Bank or provided to Bank
in the future are or will be complete and accurate and prepared in accordance
with generally accepted accounting principles. There has been no material
adverse change in Borrower’s financial condition since such information was
provided to Bank. Borrower will (i) maintain accounting records in accordance
with generally recognized and accepted principles of accounting consistently
applied throughout the accounting periods involved; (ii) provide Bank with such
information concerning its business affairs and financial condition (including
insurance coverage) as Bank may request; and (iii) without request, provide to
Bank the following financial information, in form and content acceptable to
Bank, pertaining to Borrower:

 

Annual Financial Statements: Not later than 120 days after the end of each
fiscal year, annual financial statements, audited by a certified public
accounting firm acceptable to Bank.

 

Interim Financial Statements: Not later than 45 days after the end of each
fiscal quarter, interim financial statements, reviewed by a certified public
accounting firm acceptable to Bank.

 

Financial Covenants. Financial terms used herein which are not specifically
defined herein shall have the meanings ascribed to them under generally accepted
accounting principles. For any Borrower who does not have a separate fiscal year
end for tax reporting purposes, the fiscal year will be deemed to be the
calendar year. Borrower (herein referred to as the “Subject Party”) will
maintain the following:

 

Fixed Charge Coverage Ratio as of the end of each fiscal quarter for the four
(4) fiscal quarters then ended of at least 1.25 to 1.

 

“Fixed Charge Coverage Ratio” shall mean (a) EBITDAR minus cash taxes, cash
dividends, cash distributions and Maintenance Capital Expenditures divided by
(b) the sum of all required principal payments (on short and long term debt and
capital leases), interest and rental or lease expense.

 

“EBITDAR” shall mean net income, plus interest expense, plus income tax expense,
plus depreciation expense plus amortization expense plus rent or lease expense.

 

“Maintenance Capital Expenditures” shall mean 50% of the Subject Party’s
depreciation expense for the period specified.

 

Liquid assets at all times having a value of at least $10,150,000.00.

 

“Liquid assets” shall mean unencumbered assets deemed by Bank in its sole
discretion to be liquid.

 

--------------------------------------------------------------------------------


 

Dated as of

June 30, 2010

 

 

 

 

 

(Individual)

 

(Non-Individual)

 

 

 

 

 

SRS Labs, Inc.

Borrower Name  n/a

 

a/an

   Delaware Corporation

 

 

 

 

 

By:

/s/ Thomas C.K. Yuen  Chairman, CEO & President

Borrower Name  n/a

 

Name and Title 

 

 

 

 

 

By:

/s/ Ulrich Gottschling  CFO

 

 

Name and Title

 

 

 

 

 

 

 

 

Agreed to:

 

 

U.S. Bank N.A.

 

 

 

 

 

 

 

 

By:

/s/ Ian Baird

 

 

Name and Title:  Ian Baird, Vice President

 

--------------------------------------------------------------------------------


 

[g160271ke07i001.jpg]

 

CALIFORNIA JUDICIAL REFERENCE AGREEMENT

 

This California Judicial Reference Agreement (“Agreement”) is entered into in
connection with any existing financing (other than consumer purpose financing)
(“Financing”) provided by U. S. BANK N. A. (“Bank”) to SRS Labs, Inc.
(“Borrower”) evidenced, secured and/or supported by one or more promissory
notes, loan agreements, security agreements, mortgages/deeds of trust,
guaranties and/or other documents signed by the undersigned parties (said
promissory note and such other agreements, together with amendments,
modifications, substitutions and replacements thereto, are hereinafter referred
to as the “Loan Documents”).

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto (collectively, the “Parties”) agree as
follows:

 

1.              Any and all disputes, claims and controversies arising out of
the Loan Documents or the transactions contemplated thereby (including, but not
limited to, actions arising in contract or tort and any claims by a Party
against Bank related in any way to the Financing) (individually, a “Dispute”)
that are brought before a forum in which pre-dispute waivers of the right to
trial by jury are invalid under applicable law shall be subject to the terms of
this Agreement in lieu of the jury trial waivers otherwise provided in the Loan
Documents.

 

2.              Any and all Disputes shall be heard by a referee and resolved by
judicial reference pursuant to California Code of Civil Procedure Sections 638
et seq.

 

3.              The referee shall be a retired California state court judge or
an attorney licensed to practice law in the State of California with at least
ten (10) years’ experience practicing commercial law. The Parties shall not seek
to appoint a referee that may be disqualified pursuant to California Code of
Civil Procedure Section 641 or 641.2 without the prior written consent of all
Parties.

 

4.              If the Parties are unable to agree upon a referee within ten
(10) calendar days after one Party serves a written notice of intent for
judicial reference upon the other Party or Parties, then the referee will be
selected by the court in accordance with California Code of Civil Procedure
Section 640(b).

 

5.              The referee shall render a written statement of decision and
shall conduct the proceedings in accordance with the California Code of Civil
Procedure, the Rules of Court, and California Evidence Code, except as otherwise
specifically agreed by the parties and approved by the referee. The referee’s
statement of decision shall set forth findings of fact and conclusions of law.
The decision of the referee shall be entered as a judgment in the court in
accordance with the provisions of California Code of Civil Procedure Sections
644 and 645. The decision of the referee shall be appealable to the same extent
and in the same manner that such decision would be appealable if rendered by a
judge of the superior court.

 

6.              Nothing in this Agreement shall be deemed to apply to or limit
the right of Bank (a) to exercise self help remedies such as (but not limited
to) setoff, or (b) to foreclose judicially or nonjudicially against any real or
personal property collateral, or to exercise judicial or nonjudicial power of
sale rights, (c) to obtain from a court provisional or ancillary remedies
(including, but not limited to, injunctive relief, a writ of possession,
prejudgment attachment, a protective order or the appointment of a receiver), or
(d) to pursue rights against a Party in a third-party proceeding in any action
brought against Bank (including actions in bankruptcy court). Bank may exercise
the rights set forth in the foregoing clauses (a) through (d), inclusive,
before, during or after the pendency of any judicial reference proceeding.
Neither the exercise of self help remedies nor the institution or maintenance of
an action for foreclosure or provisional or ancillary remedies or the opposition
to any such provisional remedies shall constitute a waiver of the right of any
Party, including, but not limited to, the claimant in any such action, to
require submission to judicial reference the merits of the Dispute occasioning
resort to such remedies. No provision in the Loan Documents regarding submission
to jurisdiction and/or venue in any court is intended or shall be construed to
be in derogation of the provisions in any Loan Document for judicial reference
of any of Dispute.

 

7.              If a Dispute includes multiple claims, some of which are found
not subject to this Agreement, the Parties shall stay the
proceedings of the Disputes or part or parts thereof not subject to this
Agreement until all other Disputes or parts thereof are resolved in accordance
with this Agreement. If there are Disputes by or against multiple parties, some
of which are not subject to this Agreement, the Parties shall sever the Disputes
subject to this Agreement and resolve them in accordance with this Agreement.

 

1

--------------------------------------------------------------------------------


 

8.              During the pendency of any Dispute which is submitted to
judicial reference in accordance with this Agreement, each of the Parties to
such Dispute shall bear equal shares of the fees charged and costs incurred by
the referee in performing the services described in this Agreement. The
compensation of the referee shall not exceed the prevailing rate for like
services. The prevailing party shall be entitled to reasonable court costs and
legal fees, including customary attorney fees, expert witness fees, paralegal
fees, the fees of the referee and other reasonable costs and disbursements
charged to the party by its counsel, in such amount as is determined by the
Referee.

 

9.              In the event of any challenge to the legality or enforceability
of this Agreement, the prevailing Party shall be entitled to recover the costs
and expenses from the non-prevailing Party, including reasonable attorneys’
fees, incurred by it in connection therewith.

 

10.       THIS AGREEMENT CONSTITUTES A “REFERENCE AGREEMENT” BETWEEN OR AMONG
THE PARTIES WITHIN THE MEANING OF AND FOR PURPOSES OF CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 638.

 

 

Dated as of:

 JUNE 30, 2010

 

 

 

 

 

Agreed to:

 

 

 

 

 

U.S. BANK N.A.

 

 

(Bank)

 

 

 

 

 

By:

/s/ Ian Baird

 

 

Ian Baird

 

 

Name and Title:

Vice President

 

 

 

 

 

 

 

SRS LABS, INC.

(Individual)

 

Name (Organization)

 

 

a

DELAWARE CORPORATION

Printed Name:

 

 

 

 

 

By:

/s/ Ulrich Gottschling

(Individual)

 

Name and Title:

Ulrich Gottschling CFO

 

 

 

Printed Name:

 

 

By:

 

 

 

Name and Title:

 

(Individual)

 

 

 

 

By:

 

Printed Name:

 

 

Name and Title:

 

 

 

 

(Individual)

 

 

By:

 

 

 

Name and Title:

 

Printed Name:

 

 

 

 

 

By:

 

(Individual)

 

 

Name and Title:

 

 

 

 

Printed Name:

 

 

By:

 

 

 

Name and Title:

 

(Individual)

 

 

 

 

 

Printed Name:

 

 

 

 

2

--------------------------------------------------------------------------------